TTirx, J.
1. Upon tlie motion to dismiss and upon all questions raised by general demurrer and upon all questions raised by special demurrer except as referred to in the next succeeding note, the decision of this Court in the case of Turner v. Security Plumbing Co., 165 Ga. 479 (141 S. E. 291), affirming the judgment of the trial court in so far as it overruled the demurrers to the petition, is controlling.
*653Nos. 6071, 6072.
February 14, 1928.
2. The trial court sustained certain paragraphs of the special demurrer which related to certain paragraphs of the petition, allowing the plaintiffs opportunity to amend. These are referred to in the 9th note in the decision of Turner v. Security Plumbing Co., supra. The amendments which were subsequently allowed were sufficient to meet those grounds of demurrer so far as was necessary, and were not themselves subject to demurrer on the ground that they sought to introduce- a new cause of action, or for other cause as set forth in the numerous grounds of demurrer to such amendments.
3. “Where there is one common right to be established by or against several, and one is asserting the right against many, or many against one, equity will determine the whole matter in one action.” Civil Code (1910), § 5419. In the two equitable actions that were consolidated the defendants were the same. In both actions the petitioners, having separate claims based on similar grounds of complaint and a common interest in attacking an alleged conspiracy upon the part of the defendants to defraud creditors supplying material that went into the improvement of real estate, sued in behalf of themselves and other persons similarly situated. In the circumstances • it was not error to allow a consolidation of the cases, although the parties plaintiff in the original petition were not identical.
4. Applying the rulings above announced, the trial judge neither erred in consolidating the cases, nor in overruling the motion to dismiss the petition, and the several demurrers to the amendments, and the demurrers to the petitions as amended.

Judgments affirmed.


All the Justices concur.

A. S. Grove and Jones, Avins, Moore & Powers, for plaintiffs in error.
W. J. Davis Jr., Brycm'& Middlebroohs, A. Sams, G. B. Rush, R. T. Afurd, G. M. Wilson, and Pearce Mailhews, contra.